 

 

AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page 1 of 3 Pages

 

UNITED STATES DISTRICT CoURT

FELFD

Eastern District of California

MAR 2 6 2019
UNITED STATES OF AMERICA EA§LE"K' U~S- U'SWCT COU T
’ ) By TERN D|STH|CT OF F ,A
V. ) DEPuTv cLEnk {
) Case No. 1:19-MJ-00033 sAB ~
JASON ROBINSON )

 

ORDER SET.TING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(l) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4l35a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: United States District Courthouse
Place

2500 Tulare Street, Fresno CA 93721

 

 

on April 9, 2019 at 2:00 p.rn. before Magistrate Judge Stanley A. Boone

Date and Time

If blank, defendant Will be notified of next appearance

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

v RUSPS@ Fz:> umw abortion

weou<<:§oav))nee@l-l 3'\,2>@1@\
edf grwa

 

 

 

AO l99B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page - of - Pages

ROBINSON, Jason
Doc. No. 1:19-MJ-00033-SAB
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked
below:

lZl (6) The defendant is placed in the custody of:

Name of person or organization Will Robinson

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately m the event the

 

 

CUSTODIAN
El (7) The defendant must:

IZ[ (a) report on a regular basis to the following agency:
Pretrial Services and comply with their rules and regulations;

|Zl (b) report in person to the Pretrial Services Agency immediately following your release from custody;

lZl (c) reside at a location approved by the PSO, and not move or be absent from this residence without prior approval
of PSO; travel restricted to Eastem District of California, unless otherwise approved in advance by PSO;

IZI (d) cooperate in the collection of a DNA sample;

lZl (e) report any contact with law enforcement to your PSO within 24 hours;

|Zl (f) seek and/or maintain employment, and provide proof thereof to the PSO, upon request;

lZl (g) not possess, have in' your residence, or have access to a fireami/ammunition, destructive device, or other
dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
currently under your control;

(h) submit to drug and/or alcohol testing as approved by the PSO. You must pay all or part of the costs of the testing

services based upon your ability to pay, as determined by the Pretrial Services Officer;

IZI (i) refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance without a

prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any
prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;

IZI (j) participate in a program of medical or psychiatric treatment including treatment for drug or alcohol dependency,
as approved by the PSO; you must pay all or part of the costs of the counseling services based upon your ability
to pay, as determined by the PSO;

(k) report any prescriptions to the PSO within 48 hours of receipt;

(l) surrender your passport to the Clerk, United States District Court, and must not apply for or obtain a passport or
any other travel documents during the pendency of this case;

lZl (m) participate in the following Location Monitoring program component and abide by all the requirements of the

program, which will include having a location monitoring unit installed' m your residence and a radio frequency
transmitter device attached to your person. You must comply with.all instructions for the use and operation of
said devices as given to you by the Pretrial Services Agency and employees of the monitoring company. You
must pay all or part of the costs of the program based upon your ability to pay as determined by the PSO.
CURFEW: You are restricted to your residence every day from 8 p.m. to 6 a.m., or as adjusted by the Pretrial
Services office or supervising officer, for medical, religious services, employment or court-ordered obligations;

|§L§l

USMS SPECIAL INSTRUCTIONS:

IZI . (n) have your release on bond delayed until S:QO a.m. on Wednesday, March 27, 2019.

AO 199C (Rev. 09/08- EDCA [Fresno]) Advice ofPenalties Page 33 oS Pages

 

ADVICE OF PENALTIES AND SANCTIONS

To THE DEFENDANT; \> 983 1\) %\?>l NED\Q
YoU ARE ADVISED oF THE FoLLowlNG PENALTIES AND sANcTIoNS;

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a Witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor ~ you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I arn the defendant in this case and that I arn aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. l am aware of the penalties and sanctions

set forth above.
417/5a /Q¥-

Defendant ’s Signature

Directions to the United States Marshal

( [:] ) The defendant is ORDERED released after processing

Date: 3 ~ 2¢6 _/ z /H\OA'i/o_,/\ , /[d%ea,é/

Judicial Ojj‘icer s S 1gnature

wiener Cleezz‘o\ M»e€srevrzm‘z omaha -

Frinled name and title

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL

